    Case: 1:16-cv-02106 Document #: 120 Filed: 03/19/19 Page 1 of 3 PageID #:914




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

JEFFREY MOLITOR, LAURA C. DE LA
CABADA, STEVE CLARKE, and RUTH                        Case No. 1:16-cv-02106
MAKI, individually and on behalf of all others
similarly situated,                                   Honorable Charles R. Norgle, Sr.

                       Plaintiffs,

       v.

MANASSEH JORDAN MINISTRIES, INC., a
New York Religious Corporation, and YAKIM
MANASSEH JORDAN, an individual,

                       Defendants.



    PLAINTIFFS’ REQUEST FOR ENTRY OF DEFAULT AGAINST DEFENDANTS

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiffs Jeffrey Molitor,

Laura C. de la Cabada, Steve Clarke, and Ruth Maki (“Plaintiffs”), by and through their counsel,

request that the Clerk of the United States District Court for the Northern District of Illinois enter

the default of Defendants Manasseh Jordan Ministries, Inc. and Yakim Manasseh Jordan

(“Defendants”) for failing to defend against this action.

       1.      Under Rule 55(a), “[w]hen a party against whom a judgment for affirmative relief

is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a).

       2.      Defendants have failed to defend against this action for nearly a year, and have

failed to appear, through counsel or otherwise, at the last three status hearings before this Court.

(See Declaration of Sydney M. Janzen, attached hereto as Exhibit A.)

       3.      Under these circumstances, it is appropriate for the Clerk to enter a default against

Defendants for their failure to defend themselves in this litigation.
                                                  1
  Case: 1:16-cv-02106 Document #: 120 Filed: 03/19/19 Page 2 of 3 PageID #:914




                                           Respectfully submitted,


Dated: March 19, 2019                      By: /s/ Sydney M. Janzen
                                               One of Plaintiffs’ Attorneys

                                           Benjamin H. Richman
                                           brichman@edelson.com
                                           Sydney M. Janzen
                                           sjanzen@edelson.com
                                           Dan Schneider
                                           dschneider@edelson.com
                                           EDELSON PC
                                           350 North LaSalle Street, 14th Floor
                                           Chicago, Illinois 60654
                                           Tel: 312.589.6370
                                           Fax: 312.589.6378

                                           Joseph I. Marchese (Pro Hac Vice)
                                           jmarchese@bursor.com
                                           Philip L. Fraietta (Pro Hac Vice)
                                           pfraietta@bursor.com
                                           BURSOR & FISHER, P.A.
                                           888 Seventh Avenue
                                           New York, New York 10019
                                           Tel: 646.837.7150
                                           Fax: 212.989.9163




                                       2
    Case: 1:16-cv-02106 Document #: 120 Filed: 03/19/19 Page 3 of 3 PageID #:914




                                CERTIFICATE OF SERVICE

        I, Sydney M. Janzen, an attorney, hereby certify that on March 19, 2019, I served the above
and foregoing document by causing a true and accurate copy of such paper to be filed and
transmitted to all counsel of record via the Court’s CM/ECF electronic filing system, and sent via
certified mail to the last known addresses for Defendants listed below:

Manasseh Jordan Ministries
Yakim Manasseh Jordan
310 Riverside Drive
New York, NY 10163

Manasseh Jordan Ministries
Yakim Manasseh Jordan
708 3rd Avenue, 6th Floor
New York, NY 10163

Manasseh Jordan Ministries
Yakim Manasseh Jordan
12220 NW 68th Court
Parkland, Florida 33076



                                                     /s/ Sydney M. Janzen
